 Case 6:14-cv-00047-RSB-BWC Document 250 Filed 02/02/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


 WASEEM DAKER,

                Plaintiff,                                   CIVIL ACTION NO.: 6:14-cv-47

         v.

 PATRICK HEAD, et al.,

                Defendants.

                                            ORDER

       Before the Court is Plaintiff’s Motion to Strike Defendants’ Reply to his Partial Response

to Defendants’ Motion to Dismiss; Alternatively, Motion for Leave and Extension of Time to

File Surreply, doc. 205, Defendants’ Response, doc. 213, and Plaintiff’s Reply thereto, doc. 229.

In his Motion, Plaintiff contends Defendants “ambushed” him with their reply to his partial

response to their motion to dismiss. Id. Specifically, Plaintiff claims Defendants improperly

filed new evidence with their reply brief. Id. The Court does not find it necessary or appropriate

to strike the reply at this time. As one court noted, “[N]othing in the extant authorities, or in the

Federal Rules of Civil Procedure, forbids a movant from making supplemental record

submissions in a reply brief to rebut specific arguments raised by the non-movant’s opposition

brief.” Hammons v. Comput. Programs & Sys., Inc., Civ. No. 05-0613, 2006 WL 3627117, at

*14 (S.D. Ala. Dec. 12, 2006). Moreover, there is no concern over “ambush” in these

circumstances, as Plaintiff has now filed a lengthy surreply, as described below, and has had a

full and fair opportunity to address any and all arguments and evidence raised in Defendants’

reply. Accordingly, the Court DENIES Plaintiff’s Motion to Strike Defendants’ Reply to his

Partial Response to Defendants’ Motion to Dismiss. Doc. 205.
 Case 6:14-cv-00047-RSB-BWC Document 250 Filed 02/02/21 Page 2 of 2




       Plaintiff, in the alternative, moves the Court for leave and extension of time to file a

surreply. Id. Local Rule 7.6 provides: “A party intending to file a reply brief shall immediately

so notify the Clerk and shall serve and file the reply within fourteen (14) calendar days of service

of the opposing party’s last brief.” Local R. 7.6. The Court further notes in this district there is

no need to seek prior permission to file a surreply. See Podger v. Gulfstream Aerospace Corp.,

212 F.R.D. 609, 609 (S.D. Ga. 2003). Accordingly, the Court DENIES as moot Plaintiff’s

Motion for Leave to File Surreply, as leave to file his surreply is not required by the Court. As to

Plaintiff’s request for an extension of time, the Court notes Plaintiff filed his surreply on June 9,

2020, doc. 204, which is the same day he filed his Motion for Leave and Extension of Time to

File Surreply, doc. 205. The Court, thus, GRANTS Plaintiff’s Motion for Extension of Time

and will consider his surreply, doc. 204, as timely filed.

       In conclusion, Plaintiff’s Motion to Strike Defendants’ Reply to his Partial Response to

Defendants’ Motion to Dismiss; Alternatively, Motion for Leave and Extension of Time to File

Sur-Reply, is DENIED in part, DENIED as moot in part, and GRANTED in part. Specifically,

the Motion to Strike Defendants’ Reply is DENIED, the Motion for Leave to File a Surreply is

DENIED as moot, and the Motion for Extension of Time to File a Surreply is GRANTED. The

Court will consider Defendants’ reply and Plaintiff’s surreply in ruling on Defendants’ motion to

dismiss.

       SO ORDERED, this 2nd day of February, 2021.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA



                                                  2
